Citation Nr: 0634407	
Decision Date: 11/07/06    Archive Date: 11/16/06

DOCKET NO.  03-15 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis C.



REPRESENTATION

Appellant represented by:	Mark R. Lippman, attorney



ATTORNEY FOR THE BOARD

Michael Martin, Counsel





INTRODUCTION

The veteran had active service from November 1969 to November 
1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) St. Petersburg, Florida, Regional 
Office (RO).  The veteran perfected an appeal and, the appeal 
was denied by the Board in August 2005.

The veteran subsequently appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In a Joint Motion to 
the Court, the VA Secretary and the veteran, through his 
attorney, requested that the Board's decision be vacated and 
the case be returned to the Board for further action.  The 
Court granted that motion in January 2006.  The case is now 
been returned to the Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the Joint Motion, the parties stated that the case should 
be remanded because the Board had failed to adequately 
discuss in its analysis that the appellant had been treated 
for recurrent hepatitis in service and that the type of 
hepatitis was unspecified.  The parties further stated that 
the April 2005 VA medical opinion seemed to place great 
reliance upon the fact that the appellant had his first 
diagnosis of hepatitis C several years after service even 
though hepatitis C was not recognized by name until the later 
1980's many years after separation from service.  The parties 
further stated that the Board had not discussed the benefit 
of the doubt doctrine as applied to the statement by a VA 
physician in April 2005 that there was nothing in the record 
that indicated the veteran's hepatics C was related to 
service, but that "anything was possible."  The parties 
concluded that it would be advisable for the Board to provide 
another examination to the veteran and obtain another medical 
opinion regarding the etiology of his hepatitis C.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination for the purpose of obtaining 
an opinion as to the likelihood that his 
currently diagnosed hepatitis C is 
related to the unspecified hepatitis 
which was noted in his service medical 
records.  That claims file must be made 
available to the examiner in connection 
with the examination.  The examiner is 
requested to review the evidence 
contained in the claims file and offer an 
opinion which specifically addresses 
whether it is at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that the appellant's 
unspecified hepatitis in service 
represented the onset or was a cause of 
any currently found hepatitis C, or 
whether such a connection to service is 
unlikely (i.e., less than a 50-50 
probability).  The examination report 
should include a discussion of the basis 
(if any) for concluding that the symptoms 
noted in service were reflective of one 
type of hepatitis rather than another.  

2.  Thereafter, the RO should review the 
examination report to ensure that it is 
in compliance with the terms of this 
remand.  If not, the report should be 
returned to the examiner for correction 
of any deficiency.  Where the remand 
orders of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998). 

3.  Thereafter, the RO should 
readjudicate the appellant's claim.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


